Citation Nr: 9909467	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 1989 
for a grant of service connection for bipolar affective 
disorder and major depressive disorder. 

2.  Entitlement to the assignment of a higher disability 
rating for bipolar affective disorder and major depressive 
disorder, evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1976.

This matter arises from a January 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
a depressive disorder and assigned a 70 percent disability 
rating.  The veteran disagreed with the assigned rating and 
the effective date of the grant of service connection.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.

The Board notes that in concert with the veteran's claim that 
he is totally unemployable due to his service-connected 
nervous condition, the RO issued a supplemental statement of 
the case advising the veteran of the applicable laws.  
However, as a claim for a total disability evaluation based 
on individual unemployability due to service-connected 
disability has not been adjudicated (the veteran is also 
service connected for hypertension and hepatitis), the Board 
has no jurisdiction to review such a claim.  That matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's original claim for a nervous condition was 
denied by the RO in March 1982 on the basis that he had a 
personality disorder which was not subject to service 
connection; the decision became final. 

2.  In August 1989, the veteran submitted a request to reopen 
his claim, and in January 1996, subsequent to a VA examiner's 
opinion, the veteran was granted service connection for 
bipolar affective disorder and major depressive disorder, 
effective from August 11, 1989.

3.  The grant of service connection was based upon new and 
material evidence placed in the record in association with 
the veteran's reopened claim.

4.  The veteran has had multiple VA hospital admissions from 
September 1989 through June 1998 to treat the symptoms of his 
polysubstance abuse with only two admissions to treat 
service-connected symptomatology.

5.  The symptomatology of the veteran's bipolar affective 
disorder and major depressive disorder is productive of no 
more than severe impairment as characterized by suicidal 
ideation, anxiety attacks, depression, impaired impulse 
control, and an inability to establish and maintain effective 
relationships, without evidence of total occupational and 
social impairment from the same symptomatology. 


CONCLUSIONS OF LAW

1.  The record supports August 11, 1989 as the effective date 
for a grant of service connection for a depressive disorder.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(q)(ii) (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 70 percent for a depressive disorder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9206, 9207 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9432, 9434 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.  The applicable laws and regulations governing the 
effective dates for compensation with respect to reopened 
claims provides that when new and material evidence is 
received after a final decision, the date of receipt of the 
new claim, or the date entitlement arose, whichever is later, 
is the effective date of the award of compensation.  38 
C.F.R. § 3.400(q)(ii).  

In the instant case, the veteran's original claim for service 
connection for a nervous condition was denied in March 1982.  
The claim was denied based upon the veteran's diagnosis of 
borderline personality disorder, a condition not subject to 
service connection.  See 38 C.F.R. § 4.127 (1998).  The 
veteran was notified of that decision and his appellate 
rights in March 1982.  He did not appeal the decision and it 
became final based upon the evidence then of record.  In 
August 1989, the veteran submitted a claim for non service-
connected pension and also requested service connection for 
his nervous disorder.  The veteran's claim was denied by the 
RO in May 1990 on the basis that he had failed to show that 
an acquired psychiatric disorder was incurred or aggravated 
during service.  The veteran perfected an appeal of that 
decision.  

In December 1991 and again in April 1994, the Board remanded 
the claim for additional development after finding that the 
veteran had submitted new and material evidence to reopen his 
claim.  In April 1995, the Board again remanded the veteran's 
claim for an expert medical opinion as to whether the 
veteran's current psychiatric diagnoses of bipolar affective 
disorder and major depressive disorder were related to 
military service.  The August 1995 opinion of the VA 
physician indicated that the decompensation exhibited by the 
veteran during service was related to an affective disorder 
(an acquired disease), that developed into a bipolar disorder 
and became overtly a depressive disorder.  The veteran was 
subsequently granted service connection for an acquired 
psychiatric disorder manifested as bipolar affective disorder 
or major depressive disorder, effective from August 11, 1989, 
the date his claim was reopened.  

The veteran testified in an October 1996 hearing that he 
appealed the claim that he filed in 1982 and thus is entitled 
to service connection from that date.  However, other than 
his testimony, there is no evidence of record to indicate 
that he made any attempt to disagree with the RO's March 1982 
decision.  Indeed, there is no record of any correspondence 
thereafter from the veteran until August 1989 request for 
service connection.  The law is patently clear on the issue 
of service connection with respect to a reopened claim after 
a final disallowance.  It can be no earlier than the date of 
receipt of the reopened claim as supported by new and 
material evidence.  38 C.F.R. § 3.400(b)(2).   

Accordingly, the Board concludes that the evidence is against 
an effective date prior to August 11, 1989, for a grant of 
service connection for bipolar affective disorder or major 
depressive disorder.  

II.  A Disability Rating in Excess of 70 Percent

The veteran was granted service connection for an acquired 
psychiatric disorder as manifested by a bipolar affective 
disorder and major depressive disorder.  He was assigned an 
initial disability rating of 70 percent.  The veteran asserts 
that he should be assigned a 100 percent disability rating 
because he is unemployable due to his symptoms.  

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also notes that as this is an appeal 
from an initial rating, separate ratings may be assigned for 
separate time periods under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, No. 96-947, slip op. at 7, 9 
(U.S. Vet. App. Jan. 20, 1999).  Thus, the Board must look to 
whether a rating in excess of 70 percent is warranted from 
the effective date of the allowance.  Id at 9. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b) 
(1998).  

In the instant case, the veteran was assigned a 70 percent 
disability evaluation effective from the date he was granted 
service connection.  His rating was increased to 100 percent 
from May 23, 1991 through July 31, 1991 and from April 2, 
1992 through May 30, 1992, based upon a period of 
hospitalization in excess of 21 days for a service-connected 
disability.  38 C.F.R. § 4.29 (1998).  The 70 percent rating 
remains in effect currently.  The veteran asserts that he 
should be assigned a 100 percent rating for his service-
connected psychiatric disorder. 

The veteran's psychiatric disability was originally evaluated 
pursuant to the diagnostic criteria for bipolar disorder, 
manic, depressed, or mixed.  38 C.F.R. § 4.130, Diagnostic 
Code 9206 (1996).  During the pendency of this appeal, the 
regulations governing psychiatric disabilities were revised, 
effective November 7, 1996.  Therefore, the veteran's claim 
will be reviewed under both the old and new regulations, in 
keeping with the Court's mandate to have the most favorable 
version of the regulations apply to a veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).   

Under the regulations in effect prior to November 1996, a 70 
percent evaluation was indicative of impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, depth, and 
persistence, as to produce severe social and industrial 
adaptability.  

A 100 percent rating under the "old" regulations was 
warranted for the same symptoms, but with such severity as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.130, Diagnostic Code 9206. 

A 70 percent rating under the revised criteria is indicative 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as :suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control ( such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9432, 9434 (1998).

A 100 percent rating is assigned under the revised 
regulations for total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living(including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation or own name.   

The plethora of VA and outpatient medical treatment records 
covering the period from September 1989 through June 1998, 
show that the veteran's primary disability throughout has 
been polysubstance abuse.  He was admitted to the VA Medical 
Center (VAMC) on multiple occasions with primary diagnoses of 
detoxification for a variety of drugs, or for treatment of 
alleged overdoses of the same drugs.  In October 1989 he was 
admitted with a diagnosis of polysubstance abuse and in 
February 1990 he was admitted for detoxification of Xanax.  
VAMC discharge summary reports from April, August, and May 
1990 all show treatment for drug and alcohol addiction or 
detoxification for opiate and benzodiazepine addiction.  As 
noted previously, he was granted a 100 percent disability 
rating for hospitalization of his service-connected 
symptomatology in May 1991 and April 1992.  Otherwise, the 
treatment records show primary diagnoses of substance abuse 
and borderline personality disorder.  A December 1992 VA 
hospital admission record noted increased manic symptoms with 
a positive toxicology screen for THC.  The veteran was 
prescribed Lithium and discharged with a referral to a dual 
diagnosis clinic. 

In May 1994, a VA examination report noted the veteran's 
continuous significant history of polysubstance abuse.  The 
mental status evaluation revealed an anxious mood and affect 
with normal speech patterns.  The examiner found no evidence 
of hallucinations, or suicidal, or homicidal ideation.  The 
examiner also noted that the veteran did not described an 
panic episodes and could not described any manic episodes 
either.  The examiner reported the veteran's global 
assessment of functioning (GAF) score as 50 and noted that he 
probably could not return to the workforce due to his ongoing 
problems with anxiety and depression. 

A VA examination report of May 1995, noted a similar mental 
status evaluation with evidence of an anxious affect.  The 
diagnoses reported were as follows: 
Axis I - bipolar affective disorder, type II; cannabis 
dependence; alcohol dependence; rule out organic affective 
disorder; Axis II - borderline personality disorder; Axis V - 
GAF, 60.  In August 1995, the Board requested an opinion from 
a VA medical expert.  The examiner related the veteran's 
decompensation during service to a borderline affective 
disorder which became a major depressive disorder.  The RO 
subsequently granted service connection. 

Additional VAMC admissions in February 1996 May 1996 indicate 
treatment for a manic episode secondary to cocaine and 
marijuana abuse, and increased anxiety without evidence of 
depression.  The May 1996 discharge summary noted that the 
veteran was able to resume his pre-hospital employment at his 
discretion.  

In October 1996, the veteran appeared for a local hearing.  
He testified that he does not trust anyone and that he has 
difficulty getting treatment from the VA because of his 
marijuana problem.  He acknowledged that he has received 
virtually every type of treatment available from the VA, and 
that despite his problems with medical staff because of his 
substance abuse problem, they continue to admit him for 
treatment.  He stated that he has significant anxiety and 
when it "kicks in," he goes and sits in the basement of his 
parent's house.  He testified that he has been unable to hold 
a job for more than 9 months. Although he is able to drive a 
car, he cannot focus well and sometimes forgets where he is 
going.  He testified that he spends his days watching 
television.  He stated that he had no hobbies.  

Subsequent VAMC discharge summaries from April and July 1997 
noted complaints of depression and recent deterioration.  The 
veteran was treated and discharged to outpatient treatment 
within days of the April 1997 admission.  During the July 
1997 admission he went AWOL and did not complete treatment.  
The VA physician noted that he had treated the veteran for 
the past 20 years and that his "true problem is and has been 
severe borderline personality with chronic polysubstance 
abuse."  He stated that the veteran's affective instability 
was the type classically seen in borderline personality 
disorders.  He also noted that the veteran had admitted to 
heroin use in the past week.  

An October 1997 VAMC discharge summary reflected the 
veteran's complaints of increased anxiety and depressed mood 
due to stress with parents.  He was noted to have used 
marijuana just prior to admission and his preliminary 
diagnosis was as follows: Probable borderline personality; 
marijuana dependence; drug dependence; mood disorder, not 
otherwise specified; rule out bipolar disorder versus major 
depressive disorder versus organic disorder secondary to drug 
abuse.  His discharge diagnoses were reported as: Borderline 
personality disorder; cocaine dependence, alcohol abuse, 
marijuana abuse; positive history of hepatitis B and C; 
hypertension.  The VA physician noted that the veteran had 
multiple admissions for unstable mood and was often admitted 
acutely depressed with cocaine or marijuana toxicity on 
urinalysis.  The previous diagnosis of bipolar disorder was 
questionable due to the veteran's polysubstance abuse.  He 
was discharged to the VA dual diagnosis clinic for further 
treatment.  

The veteran had three VA hospital admissions in February, 
March, and June 1998.  In February he allegedly overdosed on 
medicine after a fight with his girlfriend and in June he 
reported an overdose after difficulty with his father.  On 
both occasions there was no clinical evidence of an overdose.  
The March 1998 admission was for chest pain with a diagnosis 
of musculoskeletal pain.  This admission later became a 
substance abuse detoxification.  The discharge diagnosis in 
June 1998 was: Axis I - Bipolar affective disorder; 
polysubstance abuse and depression; Axis II - borderline 
personality disorder; Axis V - GAF, 50.  The physician noted 
that the veteran's urinalysis was positive for cocaine only, 
although he reported ingesting an overdose of prescribed 
medicine. 

The veteran was afforded several VA examinations in 1996 and 
1997, which outlined similar complaints and diagnoses.  An 
August 1996 VA examination report noted that the veteran had 
not changed since his previous examinations of May and August 
1995.  He had a bipolar affective disorder with only partial 
control of symptoms.  He was experiencing moderate affective 
depression and was noted to be essentially severely impaired 
in his overall function.  A June 1997 VA examination report 
noted that the veteran had been unemployed since 1989.  The 
veteran told the examiner that he would report his mental 
health problems to potential employers and then would not be 
hired.  He also stated that he "just could not work."  His 
sensorium and memory were intact and he was noted to be of 
average intelligence.  His insight and judgment were fair.  
The diagnosis was reported as bipolar affective disorder and 
polysubstance abuse in remission.  The examiner reported that 
the veteran's symptoms were serious and that the majority of 
what he suffered from was the bipolar affective disorder.  In 
contrast, an August 1997 VA examination report indicated that 
the veteran was hypomanic without evidence of psychotic 
symptoms.  The examiner noted that while the veteran's 
diagnosis was bipolar disorder, he had not had psychotic 
symptoms for several years.  He also noted that the veteran 
had a history of polysubstance abuse with a recent use of 
opiate (intravenous Morphine).  His GAF was reported as 65-
70.  

In reviewing the cumulative evidence of record, the Board 
finds that there is no basis for a disability evaluation in 
excess of 70 percent at any time since August 11, 1989.  
Indeed, the Board concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 70 
percent throughout the time period in question.  As apparent 
from the multiple hospital admissions, the veteran's primary 
course of treatment has been for substance abuse and 
detoxification.  There have been only two hospital admissions 
of record specifically for symptoms associated with service-
connected depression.  Moreover, in most instances, the 
veteran failed to complete treatment and left the hospital 
against medical advice, or went on pass to return with a 
positive toxicology screen.  

While he testified that he is unable to concentrate or focus, 
and he reported increased anxiety on a regular basis, the 
medical evidence is somewhat to the contrary.  His GAF scores 
have been between 50 and 60, with an August GAF score of 70 
in an August 1997 VA examination report.  This score is 
consistent with no more than moderate symptomatology.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Although 
the veteran insisted that he is unable to work, and a VA 
examiner has agreed with him on one occasion, the 
overwhelming evidence of record points to his polysubstance 
abuse as the reason for his unemployability, not the 
symptomatology associated with his service-connected 
condition.  Indeed, the most recent VA examination report of 
August 1997 indicated that the veteran had not experienced 
any symptoms associated with his bipolar disorder for many 
years.  

The Board does not dispute that the veteran has exhibited 
symptoms consistent with severe social and industrial 
impairment as manifested in his limited social relationships, 
suicidal ideation, anxiety attacks, depression, and impaired 
impulse control.  However, the evidence also shows that the 
veterans insight and judgment has been essentially fair over 
the past ten years with some disturbance of mood, but no 
intermittently illogical, obscure, or irrelevant speech, and 
no evidence that he is unable to function independently, 
appropriately and effectively when not influenced by drugs.  
The veteran reported spatial disorientation, but there is no 
medical evidence to support his contention.  

In summary, the Board concludes that the evidence of record 
does not establish total social and industrial impairment.  
The Board considered the veteran's report of hallucinations 
involving his deceased grandmother periodically.  However, 
each episode has been coincident with a medical finding of 
recent drug use as demonstrated by a positive toxicology 
screen.  The Board notes that the veteran has also reported 
suicide attempts in the form of overdosed medication.  
However, the clinical findings showed no evidence of an 
overdose and toxicology screens were positive for cannabis 
only.  In essence, the medical evidence does not show any 
instance of gross impairment in thought processes or 
communication, an intermittent inability to perform 
activities of daily living(including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss of names of close relatives, indicative of a 100 percent 
disability rating.   

Accordingly, as the preponderance of the evidence is against 
a disability evaluation in excess of 70 percent during any 
period of time between August 11, 1989, and the present date, 
the veteran's claim must be denied.  

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   




ORDER

Entitlement to an effective date prior to August 11, 1989, 
for a grant of service connection for bipolar affect disorder 
or major depressive disorder, is denied.

Entitlement to a disability rating in excess of 70 percent 
for bipolar affective disorder and major depressive disorder, 
is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals




- 13 -


- 1 -


